Citation Nr: 0839686	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple skin 
cancers, to include as a result of exposure to ionizing 
radiation and sun exposure. 

2.  Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
thoracic aortic aneurysm.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected thoracic aortic 
aneurysm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1969.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

As medical professionals have suggested a possible link 
between the veteran's service-connected thoracic aortic 
aneurysm and the claimed disabilities of congestive heart 
failure and hypertension, the relevant issues have been 
changed to include secondary service connection as part of 
the claims.  Such is reflected on the cover page.  

In November 2005 the veteran testified at a personal hearing 
before a Decision Review Officer at the RO, and in April 2007 
the veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in Washington, DC.  
Transcripts of those hearings have been associated with the 
claims file.  

The Board remanded the issues on the cover page for 
additional development in June 2007.  The case has now been 
returned to the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
congestive heart failure and hypertension both to include as 
secondary to service-connected thoracic aortic aneurysm are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent evidence supports a finding that it is as likely as 
not that the veteran has multiple skin cancers as a result of 
sun exposure during service.  


CONCLUSION OF LAW

Multiple skin cancers were incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting service connection for multiple skin 
cancers.  Accordingly, assuming, without deciding, that any 
error was committed regarding this issue with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.  The 
veteran's other claims are being remanded and further 
discussion regarding the VCAA is not necessary at this time.


II. Service Connection

The veteran asserts that he has multiple skin cancers of the 
head, face, neck, and arms caused by sun exposure or exposure 
to radiation while serving on active duty in the United 
States Navy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as malignant 
tumors, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Various regulations pertain to claims for service connection 
based on exposure to radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2008).  Further discussion regarding these regulations 
and that theory of entitlement is unnecessary as the Board is 
granting service connection for multiple skin cancers based 
on sun exposure during service.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Basal cell carcinoma of the nose is first shown in November 
2003.  During the pendency of this appeal, in November 2005, 
"SCC" (squamous cell carcinoma) of the left second finger 
is shown.  As such, the remaining question is whether current 
skin cancer is the result of the veteran's active military 
service.  

Skin cancer is not shown in the veteran's service treatment 
records.  At the veteran's personal hearing before the 
undersigned, he testified that he served on surface ships 
during his 25 years in the Navy and that in the performance 
of his duties he was on the deck of the ships, and therefore 
exposed to the sun, frequently.  He stated that after service 
he worked mainly inside doing security and that his 
recreational pursuits did not subject him to prolonged sun 
exposure.  The veteran's daughter, a registered nurse, noted 
that he had sunburn during his service.  She also indicated 
that the veteran had problems with his skin prior to his 1993 
cancer diagnosis that may have also have been cancerous.  

In a May 2007 report, a private physician noted the veteran's 
25 plus years of Naval service on surface ships and his 
duties resulting in prolonged sun exposure without head or 
face protection, and opined that given the veteran's risk 
factors for skin cancer it is more likely than not that the 
in-service exposure to ultraviolet radiation from the sun 
contributed to the development of the basal cell carcinoma of 
the face, forearm, hands and ears.  An explanation about the 
link between sun exposure and cancer was also provided by the 
physician.  

The veteran was afforded a VA examination in July 2008.  The 
physical examination revealed approximately 12 flat pale 
scars from when basal cell carcinomas were removed.  The 
largest of these was 1.5 cm. in diameter; most of them were 1 
cm. or smaller.  The examiner noted that no current lesions 
were seen that were of concern.  Regarding the etiology of 
basal cell carcinomas, the examiner stated that it would be 
purely speculative to opine that they were the result of sun 
exposure.  He also stated that if sun exposure was causative 
there was no way of telling which sun exposure.  

In summary, the veteran spent a considerable amount of time 
in the sun while serving in the Navy and at least one 
physician is of the opinion that this sun exposure led to 
current basal cell carcinoma.  The Board finds that the above 
cited evidence puts the evidence at least in equipoise.  
Accordingly, with reasonable doubt resolved in favor of the 
veteran, the Board finds that the veteran has multiple skin 
cancers as a result of sun exposure during service and 
service connection is granted.   


ORDER

Entitlement to service connection for multiple skin cancers 
is granted.


REMAND

The veteran asserts that he has hypertension and congestive 
heart failure as a result of his 25 plus years of service in 
the United States Navy.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Multiple medical opinions regarding these issues are of 
record.  In June 2007, the Board remanded these claims in 
part so that a medical opinion could be obtained regarding 
(1) whether it is at least as likely as not that any current 
congestive heart failure or hypertension is related to the 
veteran's period of active service; and (2) if the answer to 
the first question was negative, whether it is at least as 
likely as not that any current hypertension or congestive 
heart failure was caused or aggravated by the service-
connected thoracic aortic aneurysm.  The opinion obtained in 
July 2008 is inadequate as it does not address the first 
question (other than by opining that neither condition is 
related to the aortic aneurysm that began during service) and 
because it does not address whether either condition may have 
been aggravated (permanently worsened in severity) by the 
service-connected thoracic aortic aneurysm.  As such, another 
medical opinion is necessary.  

The history of the veteran's cardiac complaints is detailed 
in the Board's last decision and remand, dated June 29, 2007.  
Since that time the veteran was afforded another VA 
examination, as noted above.  While the examination is not 
adequate to decide the claims at this point, it is still 
relevant.  After a review of the relevant medical history and 
examination, in July 2008 the VA examiner opined that it is 
"less likely than yes" that the veteran's hypertension or 
congestive heart failure is a result of his aortic aneurysm.  
He explained that there is no indication that the veteran had 
significant pressure indicative of hemodynamically 
significant aortic regurgitation which would allow for a 
nexus between his aortic aneurysm and the development of 
hypertension.    

The Board notes that medical opinions obtained in the past 
have stated that the veteran's blood pressure during service 
was always normal.  However, a review of the service 
treatment records generated during the veteran's 25 plus 
years of service reveals that blood pressure readings taken 
on July 25, 1963 were reported as 140/102 (left arm) and 
130/95 (right arm).  Additionally, blood pressure of 184/74 
was reported at a November 1964 extension examination.  The 
Board points this out for consideration on remand.  

Given the nature of the veteran's claims, specifically that 
hypertension and congestive heart failure may be secondary to 
service-connected thoracic aortic aneurysm, further 
notification is in order.  The veteran should be sent proper 
VCAA notification for his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be sent a VCAA 
notification letter that includes proper 
notice regarding his claims for service 
connection on a secondary basis.

2.  Thereafter, the veteran's claims file 
should be reviewed by an appropriate 
medical professional.  The examiner should 
be asked to comment on (1) whether it is 
at least as likely as not (e.g., 50 
percent or greater chance) that any 
current congestive heart failure or 
hypertension is related to the veteran's 
period of active service; and (2) if the 
answer to the first question is negative, 
whether it is at least as likely as not 
that any current hypertension or 
congestive heart failure was (a) caused by 
or (b) aggravated by (permanently worsened 
in severity) service-connected thoracic 
aortic aneurysm.  A discussion of the 
medical principals used in reaching the 
conclusion should be set out.  A 
discussion of the other opinions of record 
would be helpful to the Board. 

3.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


